A petition for rehearing having heretofore been filed in this cause; and said petition having been duly con*561sid'ered by the Court, it is ordered and adjudged by the Court that the said petition for rehearing be, and the same is hereby granted; and it appearing to the Court that the judgment involved in this cause has heretofore been affirmed by this Court, and that the restraining order appealed from in this cause remains in force only during the pleasure of the Chancellor; and it appearing that there no longer exists any ground for the continuance of such restraining order; it is hereby further ordered and adjudged by the Court that the appeal in this cause be, and the same is hereby dismissed.